Citation Nr: 0521705	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1989.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2002 rating decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).

Unfortunately, because the claim must be further developed 
before being decided, the case is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

The veteran contends he had a psychiatric disorder in service 
and certainly within one year of his separation from the 
military, and that the condition has persisted during the 
many years since.

Service connection may be granted when the veteran has a 
disability from a disease or injury incurred or aggravated by 
service that is not the result of his willful misconduct.  38 
U.S.C.A. § 1131 (West 2002).  Regarding a psychosis, such as 
schizophrenia, service connection may also be granted if the 
condition initially manifested to a compensable degree of at 
least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1133, 1137 (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  



A January 1992 note from a division of the Social Security 
Administration (SSA) Disability Determination Services states 
that Dr. Wimmers agreed the onset of the veteran's 
psychiatric disability was in January 1990 (which, if true, 
was within one year of his separation from the military in 
October 1989).  The veteran was hospitalized for a 
schizophreniform disorder from March to April 1992 at a 
VA facility.  The hospital summary indicates he had no 
previous psychiatric history, but that he had manifested 
psychiatric symptomatology in August 1991.  An SSA decision 
granted him disability insurance benefits due to 
schizoaffective disorder and a borderline personality 
disorder - effective August 1, 1991.

In a December 2001 letter, written by David L. Cutler, M.D., 
and Michael Kaplan, M.S., CADC II, CGP, they stated it was 
more likely than not the veteran developed a metal illness in 
service.  They also acknowledged they did not review his 
service medical records (SMRs) in making this determination.

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
See, too, 38 U.S.C.A. § 5103A(d).  Here, as the veteran has 
not been afforded a VA compensation examination to obtain a 
medical opinion concerning the psychiatric disorder he 
currently has, and equally importantly when it began, he must 
be scheduled for such an examination as part of VA's duty to 
assist him with his claim.



Accordingly, this case is REMANDED for the following 
development:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder since service, the records of 
which are not already on file.  With his 
authorization, obtain records from each 
health care provider he identifies.

2.  The RO then should undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2004).

3.  After the above development has been 
completed, schedule the veteran for a 
psychiatric examination to determine the 
etiology of any psychiatric disorder 
found to be present.  And to facilitate 
making this determination, have the 
designated examiner review the claims 
file, including a complete copy of this 
remand, for the veteran's pertinent 
psychiatric history.  It is specifically 
requested that the designated examiner 
indicate whether it is at least as likely 
as not that:  A) any current psychiatric 
disorder was incurred in or aggravated by 
military service; or B) a psychosis 
initially manifested within one year of 
separation from service (so by October 
1990).

4.  Then readjudicate the claim based on 
the additional evidence obtained.  If the 
claim continues to be denied, send the 
veteran and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  He has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
 
 
 
 


